Exhibit 10.3

 

Motion Acquisition Corp.

c/o Graubard Miller

405 Lexington Ave, 11th Floor

New York, New York 10174

 

October 14, 2020

 

Graubard Miller

405 Lexington Ave, 11th Floor

New York, New York 10174

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of securities of Motion
Acquisition Corp. (the “Company”) and continuing until the earlier of (i) the
consummation by the Company of an initial business combination or (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), Graubard
Miller shall make available to the Company certain office space and
administrative and support services as may be required by the Company from time
to time, situated at 405 Lexington Avenue, 11th Floor, New York, New York 10174
(or any successor location) free of charge.

 

[Signature Page Follows]

 

 

 

  



 

  Very truly yours,       MOTION ACQUISITION CORP.         By: /s/ Michael
Burdiek   Name: Michael Burdiek   Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

GRAUBARD MILLER

 

By: /s/ Jeffrey M. Gallant   Name: Jeffrey M. Gallant   Title: Partner  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

